DETAILED ACTION
	1.	This action is in response to the amendment filed on 3/14/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-14 and 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10978955. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention.

Application # 17/213230
Patent # US 10978955
1. (Currently Amended) A high voltage power system comprising: a high voltage pulsing power supply comprising a plurality of switches; a transformer electrically coupled with the high voltage pulsing power supply; an output electrically coupled with the transformer and configured to output high voltage pulses with an amplitude greater than 1 kV and a pulse repetition frequency greater than 1 kHz; and 
a sink stage electrically coupled with the output.

3. (Currently Amended) The high voltage power system according to claim 1, further comprising a sink stage.

6. (Currently Amended) The high voltage power system according to claim 1, further comprising a bias compensation circuit arranged in parallel with the output the output, the bias compensation circuit comprising: a bias compensation diode; and a DC power supply arranged in series with the bias compensation diode.

1. A high voltage power system comprising: a high voltage pulsing power supply; a transformer electrically coupled with the high voltage pulsing power supply; an output electrically coupled with the transformer and configured to output high voltage pulses with an amplitude greater than 1 kV and a pulse repetition frequency greater than 1 kHz; a bias compensation circuit arranged in parallel with the output the bias compensation circuit comprising: a bias compensation diode; and a DC power supply arranged in series with the bias compensation diode; and a sink stage.

2. The high voltage power system according to claim 1, wherein the high voltage power supply comprises a plurality of switches arranged in series and a transformer.
4. (Original) The high voltage power system according to claim 3, wherein the sink stage dumps energy, sinks current, and/or rapidly reverses current flow of any energy stored in the capacitive load.

3. The high voltage power system according to claim 1, wherein the sink stage dumps energy, sinks current, and/or rapidly reverses current flow of any energy stored in the capacitive load.
5. (Original) The high voltage power system according to claim 1, further comprising a capacitive load coupled with the output.

5. The high voltage power system according to claim 1, wherein the high voltage switch comprises a plurality of switches arranged in series.
7. (Currently Amended) The high voltage power system according to claim 6, wherein the bias compensation circuit comprises a switch electrically coupled with the DC power supply.

6. The high voltage power system according to claim 1, wherein the bias compensation circuit comprises a switch electrically coupled with the DC power supply.
8. (Original) The high voltage power system according to claim 7, wherein the switch comprises a plurality of switches arranged in series.

7. The high voltage power system according to claim 6, wherein the switch comprises a plurality of switches arranged in series.
9. (Original) The high voltage power system according to claim 1, further comprising a plasma chamber coupled with the output.

8. The high voltage power system according to claim 1, further comprising a plasma chamber coupled with the output.
10. (Currently Amended) The high voltage power system according to claim 1, wherein the high voltage pulsing power supply comprises a nanosecond pulser.

9. The high voltage power system according to claim 1, wherein the high voltage pulsing power supply comprises a nanosecond pulser and a transformer.
11. (Currently Amended) The high voltage power system according to claim 6, wherein the bias compensation circuit comprises a high voltage switch disposed across the bias compensation diode, wherein the high voltage switch is configured to be open when the high voltage pulsing power supply is pulsing, and wherein the high voltage switch is configured Page 3 of 6to be closed when the high voltage pulsing power supply is not pulsing.

10. The high voltage power system according to claim 1, wherein the bias compensation circuit comprises a high voltage switch disposed across the bias compensation diode, wherein the high voltage switch is configured to be open when the high voltage pulsing power supply is pulsing, and wherein the high voltage switch is configured to be closed when the high voltage pulsing power supply is not pulsing.
12. (Currently Amended) A high voltage power system and plasma chamber comprising: 
a high voltage pulsing power supply, wherein the high voltage power supply comprises a plurality of switches arranged in series and a transformer; an output electrically coupled with the high voltage pulsing power supply and configured to output high voltage pulses with an amplitude greater than 1 kV and a pulse repetition frequency greater than 2 kHz; a plasma chamber coupled with the output; a sink stage electrically coupled with the output that dumps energy, sinks current, and/or rapidly reverses current flow of any energy stored in the plasma chamber. 


1. A high voltage power system comprising: a high voltage pulsing power supply; a transformer electrically coupled with the high voltage pulsing power supply; an output electrically coupled with the transformer and configured to output high voltage pulses with an amplitude greater than 1 kV and a pulse repetition frequency greater than 1 kHz; a bias compensation circuit arranged in parallel with the output the bias compensation circuit comprising: a bias compensation diode; and a DC power supply arranged in series with the bias compensation diode; and a sink stage.

2. The high voltage power system according to claim 1, wherein the high voltage power supply comprises a plurality of switches arranged in series and a transformer.

3. The high voltage power system according to claim 1, wherein the sink stage dumps energy, sinks current, and/or rapidly reverses current flow of any energy stored in the capacitive load.
8. The high voltage power system according to claim 1, further comprising a plasma chamber coupled with the output.
18. The high voltage power system according to claim 1, further comprising a plasma chamber coupled with the output.
13. (Currently Amended) The high voltage power system and plasma chamber according to claim 12, further comprising a bias compensation capacitor arranged across at least the high voltage switch.

12. The high voltage power system according to claim 11, further comprising a bias compensation capacitor arranged across at least the high voltage switch.
14. (Currently Amended) The high voltage power system and plasma Page 4 of 6chamber according to claim 12, wherein the high voltage switch comprises a plurality of switches arranged in series and having a plurality of voltage sharing resistors such that each voltage sharing resistor of the plurality of voltage sharing resistors is arranged across a corresponding switch of the plurality of switches.

13. The high voltage power system according to claim 11, wherein the high voltage switch comprises a plurality of switches arranged in series and having a plurality of voltage sharing resistors such that each voltage sharing resistor of the plurality of voltage sharing resistors is arranged across a corresponding switch of the plurality of switches.
20. (Currently Amended) The high voltage power system and plasma chamber according to claim 12, wherein the high voltage pulsing power supply comprises a nanosecond pulser and a transformer.

19. The high voltage power system according to claim 1, wherein the high voltage pulsing power supply comprises a nanosecond pulser and a transformer.
21. (New) The high voltage power system and plasma chamber according to claim 12, further comprising: a DC power supply; and a high voltage switch in series with the DC power supply and the high voltage switch and the DC power supply are in parallel with the output, wherein the high voltage switch is configured to turn off when the high voltage pulsing power supply is pulsing, and the high voltage switch is turned on when the high voltage pulsing power supply is not pulsing.

11. A high voltage power system comprising: a high voltage pulsing power supply; an output electrically coupled with the high voltage pulsing power supply and configured to output high voltage pulses with an amplitude greater than 1 kV and a pulse repetition frequency greater than 2 kHz; a DC power supply; and a high voltage switch in series with the DC power supply and the high voltage switch and the DC power supply are in parallel with the output, wherein the high voltage switch is configured to turn off when the high voltage pulsing power supply is pulsing, and the high voltage switch is turned on when the high voltage pulsing power supply is not pulsing.



Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
“a plasma chamber” (in claims 1 and 12)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the high voltage switch”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
8.	Claims 3 and 4 are objected to because of the following informalities:  
Claim 3 should have been cancelled. Since claim 1 have recited “a sink stage”.
Claim 4 recites “the capacitive load” should be replaced with “a capacitive load”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 3-5, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 20140146571) in view of Krichtafovitch et al. (US 5629844).
Regarding claims 1 and 3: Ryoo et al. discloses a high voltage power system (i.e. figures 4 and 5) comprising: 
a high voltage pulsing power supply (i.e. power supply of figures 4 and 5) comprising a plurality of switches (i.e. switches of figures 4 and 5); 
a transformer (i.e. 122) electrically coupled with the high voltage pulsing power supply (i.e. power supply of figures 4 and 5); 
an output (i.e. output of figures 4 or 5) electrically coupled with the transformer (i.e. 122) and configured to output high voltage pulses (i.e. Vpulse) with an amplitude greater than 1 kV (i.e. ¶ 69) and,
a sink stage (i.e. SN) electrically coupled with the output (i.e. output of figures 4 or 5),
 	but does not specifically disclose a pulse repetition frequency greater than 1 kHz. 	Krichtafovitch et al. disclose a high voltage power supply (i.e. figure 2) that provides a pulse repetition frequency greater than 1 kHz (i.e. Col. 11, lines 33-46).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the power supply as disclose by Krichtafovitch et al. to maintain the magnitude of the current in the load at a desired level independently of any fluctuations in the primary voltage and changes in voltage across the capacitive components.
Regarding claim 4: Ryoo et al. disclose (i.e. figures 4-5) wherein the sink stage (i.e. CN) dumps energy, sinks current, and/or rapidly reverses current flow of any energy stored in the capacitive load (i.e. capacitor of CN).
Regarding claim 5: Ryoo et al. disclose (i.e. figures 4-5) further comprising a capacitive load (i.e. capacitor CN) coupled with the output.
Regarding claim 10: Ryoo et al. disclose (i.e. figures 4-5) wherein the high voltage pulsing power supply comprises a nanosecond pulser (i.e. configuration of figure 5).

Claim 9, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 20140146571) in view of Krichtafovitch et al. (US 5629844) and further in view IIie et al. (US 20100141224).
Regarding claim 9: Ryoo et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose plasma chamber coupled with the output.
IIie et al. disclose a power supply (i.e. figure 5) having plasma chamber (i.e. 504) coupled with the output.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the plasma chamber as disclose by IIie et al., because the power supply is suitable for a wide range of load.
 	Regarding claim 12: Ryoo et al. disclose a high voltage power system and plasma chamber (i.e. figures 4-5) comprising: 
a high voltage pulsing power supply (i.e. power supply of figures 4 and 5), wherein the high voltage power supply comprises a plurality of switches (i.e. switches of figures 4 and 5) arranged in series and a transformer (i.e. 122); 
an output (i.e. output of figures 4 or 5) electrically coupled with the high voltage pulsing power supply and configured to output high voltage pulses (i.e. Vpulse) with an amplitude greater than 1 kV (i.e. ¶ 69); and 
a sink stage (i.e. SN) electrically coupled with the output that dumps energy, sinks current (i.e. function of SN), and/or rapidly reverses current flow of any energy stored in the capacitor (i.e. CN),
but does not specifically disclose and a pulse repetition frequency greater than 2 kHz; a plasma chamber coupled with the output.  	
Krichtafovitch et al. disclose a high voltage power supply (i.e. figure 2) that provides a pulse repetition frequency greater than 2 kHz (i.e. Col. 11, lines 33-46).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the power supply as disclose by Krichtafovitch et al. to maintain the magnitude of the current in the load at a desired level independently of any fluctuations in the primary voltage and changes in voltage across the capacitive components.
IIie et al. disclose a power supply (i.e. figure 5) having plasma chamber (i.e. 504) coupled with the output.
 Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Ryoo et al.’s invention with the plasma chamber as disclose by IIie et al., to have a sink stage electrically coupled with the output that dumps energy, sinks current, and/or rapidly reverses current flow of any energy stored in the plasma chamber, because the power supply is suitable for a wide range of load.
Regarding claim 13: Ryoo et al. disclose (i.e. figures 4-5) further comprising a bias compensation capacitor arranged across at least the high voltage switch (i.e. see driver 120).
Regarding claim 20: Ryoo et al. disclose (i.e. figures 4-5) wherein the high voltage pulsing power supply comprises a nanosecond pulser and a transformer.

Allowable Subject Matter
11.	Claims 6-8, 11, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/          Primary Examiner, Art Unit 2838